United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3203
                                   ___________

Prasith Long,                           *
                                        *
             Petitioner,                *
                                        * Petition for Review of
      v.                                * an Order of the Immigration
                                        * and Naturalization Service.
John Ashcroft,                          * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                           Submitted: August 29, 2003
                               Filed: September 3, 2003
                                    ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Petitioner, a Lao citizen, seeks review of an order of the Board of Immigration
Appeals (BIA) dismissing his appeal from an Immigration Judge’s denial of his
application for asylum and withholding of removal. He argues that the BIA erred in
denying his application because the BIA “blurred” his statutory basis for asylum,
inadequately addressed whether he suffered past persecution, and relied exclusively
on the State Department’s country report to distort the political situation in Laos.
After careful review of the record, we deny the petition. See Navarijo-Barrios v.
Ashcroft, 322 F.3d 561, 562 (8th Cir. 2003) (standard of review).
       Even assuming petitioner established past persecution, his testimony, along
with the State Department’s country report, support the BIA’s conclusion that he
lacks a well-founded fear of future persecution. See Francois v. INS, 283 F.3d 926,
930-31 (8th Cir. 2002). He was not harassed during the nine years before he left
Laos, his wife was not bothered after he left, and there is no indication that his two
daughters who remain in Laos have been harmed. In addition, petitioner and his wife
were issued passports and were permitted to leave the country, see id. at 932;
Manivong v. Dist. Dir., U.S. Dep’t of Justice, 164 F.3d 432, 433 (8th Cir. 1999), and
the country report indicates that conditions in Laos have improved, exit visas and
passports are generally easy to obtain, the government does not interfere with
emigration, and former citizens who fled the regime have been welcomed back, see
Perinpanathan v. INS, 310 F.3d 594, 599 n.1 (8th Cir. 2002).

      Accordingly, we deny the petition.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-